Lawrence, Judge:
The records indicate that there was no appearance on behalf of plaintiffs when the appeals for a reappraisement enumerated on the schedule attached to and made part of this decision were called for hearing, and the cases were consequently ordered submitted by the court.
Rule 5(a) of the rules of the court provides that—
Tbe submission for decision of any case shall be made in open court by the parties thereto or their attorneys, or by stipulation, or by written request to tbe court, or by tbe court on its own motion. Where tbe plaintiff, petitioner, or appellant, or bis attorney, in a case does not appear when tbe same is called, and after tbe opposite party has bad opportunity to present evidence on tbe issues, it may be deemed submitted and may be decided by tbe court on tbe record as it appears therein.
Accordingly, I have examined the records in the appeals before the court and find nothing therein which tends in any way to overcome the presumption of correctness which attaches to the decision of the appraiser. I find and hold, therefore, that the proper values of the merchandise are the values returned by the appraiser.
Judgment will be entered accordingly.